Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20050068739 to Arvelo et al. (Arvelo) in view of U.S. Pat. Pub. No. 4639829 to Ostergren et al. (Ostergren).
Regarding Claims 1, 8 and 16, Arvelo teaches an apparatus, system and corresponding method comprising:
a wiring substrate 1; 
a first component 31; 
a second component 3;
the first component and the second component being communicatively coupled together via the wiring substrate (see Fig, 4); and 
a thermal management apparatus 5 in thermal communication with the first component and the second component, the thermal management apparatus comprising a monolithic main portion (see Fig. 4) overlying the first component and the second component;
 the thermal management apparatus having a first thermal energy flow path for dissipating thermal energy generated by the first component and having a second thermal energy flow path for dissipating thermal energy generated by the second component, the first thermal energy flow path having a lower thermal resistivity than the second thermal energy flow path (thicknesses and widths of the regions of the apparatus above each component is different, meaning they have a different thermal resistivity).
Arvelo does not explicitly teach a first separate island attached to the main portion and contacting a first thermal interface material disposed on the second component, the first separate island being spring-biased against the main portion.
However, in analogous art, Ostergren teaches a spring 26 biased separate island 23 attached to a main portion 27.  It would have been obvious to the person of ordinary skill at the time of filing to modify the system of Arvelo to include any number of spring biased islands, such as spring biasing the island 11, in order to accommodate ICs of varying thicknesses without making manufacturing changes to the main part. 

Regarding Claims 2 and 9, Arvelo and Ostergren teach the apparatus, system and method of claims 1, 8 and 16, but does not explicitly teach that the first component is an optical dev photonic device, or a combination thereof, and the second component is an electrical device.  However, Arvelo does not limit the type of devices in the thermal unit. The person of ordinary skill having the benefit of Arvelo can make application specific decisions regarding types of ICs to employ.

Specifically regarding Claim 8, the entire structure shown in Fig. 4 is considered a “heterogeneous integration module.”

Regarding Claims 4, 10 and 18, Arvelo and Ostergren teach the apparatus, system and method of claims 3, 8 and 16, wherein:
a second thermal interface (paste 6 between 3 and 5) material is disposed on the first component; and
the thermal management apparatus is disposed on and contacting he second thermal interface material (see Fig. 4), and wherein:
the thermal management apparatus further comprises:
a main portion 5; 
an integral island portion (region above 3) integrally formed with the main portion; and 
a third thermal interface material (paste 6 between 11 and 5) disposed between the separate island and the main portion; 
the integral island portion contacts the second thermal interface material; 
the first thermal energy flow path is through the integral island portion and the main portion; and 
the second thermal energy flow path is through the separate island, the third thermal interface material, and the main portion (see Fig. 4).

Regarding Claims 5 and 11, Arvelo and Ostergren teach the apparatus and system of claims 3 and 8, wherein:
a second thermal interface material (paste 6 between 3 and 5) is disposed on the first component; and
the thermal management apparatus is disposed on and contacting the second thermal interface material (see Fig. 4);
the thermal management apparatus further comprises:
a main portion 5; 
a second separate island (this is considered a mere duplication of island 11) attached to the main portion, the second separate island being spring-biased against the main portion (see teaching and combination of Ostergren); 
a third thermal interface 6 material disposed between the second separate island and the main portion; but does not explicitly teach: 
a fourth thermal interface material disposed between the second separate island and the main portion; the 
first separate island contacts the first thermal interface material; 
the first thermal energy flow path is through the first separate island, the third thermal interface material, and the main portion;  and 
the first thermal energy flow path is through the first separate island, the fourth thermal interface material, and the main portion.
However, this second island structure is a mere duplication of the first one taught by Arvelo.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04(VI)(B)).  Nothing on the record indicates duplicating the island twice produces a new or unexpected result.  Any number of thermal paths can be defined through any number of duplicated islands.




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arvelo and Ostergren as applied to Claim 1 and further in view of U.S. Pat. No. 7990711 to Andry et al. (Andry).
Regarding Claim 6, Arvelo and Ostergren teach the apparatus of claim 1 but does not explicitly teach that the apparatus comprises a heat exchanger attached to the thermal management apparatus, the heat exchanger including and a fluid pump, a compressor, or a combination thereof.
However, in analogous art, Andry teaches a cooling apparatus having a fluid pump for heat exchange (Fig. 3). It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Andry to enhance cooling.

Claims 7, 12, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arvelo and Ostergren as applied to Claims 1, 8 and 16 and further in view of U.S. Pat. Pub. No. 5886408 to Ohki et al. (Ohki).
Regarding Claims 7, 15, 19 and 20, Arvelo and Ostergren teach the apparatus and system of claims 1 and 8 but does not explicitly teach the remainder of Claim 7.  However, in analogous art, Ohki teaches:
a package substrate 2; and 
a stiffener 53 mechanically attached to the package substrate; and wherein: 
the wiring substrate is an interposer (Arvelo’s 1 is analogous to Ohki’s 51); 
the first component and the second component are each attached to the interposer; 
the interposer is attached to the package substrate; 
the stiffener is laterally around the interposer; 
the thermal management apparatus further includes a main portion (where fins 5 are affixed), a support portion (where packing member 7 is located) extending perpendicularly from the main portion, and a flange portion (where screw 57 enters) extending perpendicularly from the support portion and away from the main portion; 
the main portion is in thermal communication with the first component and the second component; and 
the flange portion is attached to the stiffener (see Fig. 10).
It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Ohki in order to provide structural support to the apparatus of Arvelo.

Regarding Claim 12, Arvelo and Ostergren teach system the apparatus of claim 8 but does not explicitly teach a printed circuit board, the heterogeneous integration module being attached to the printed circuit board.
However, Ohki teaches an analogous integration module attached to a PCB 2.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Ohki to provide further structural integrity. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Arvelo, Ostergren
 and Ohki as applied to Claim 12 and further in view of U.S. Pat. Pub. No. 20170359920 to Huang et al. (Huang).
Regarding Claim 13, Arvelo, Ostergren and Ohki teach the system of claim 12 but do not explicitly teach and external heat exchanger. 
However, in analogous art, Huang teaches a first heat exchanger 140 attached to the thermal management apparatus (180, analogous to Arvelo’s 1 or Ohki’s 51), the first heat exchanger comprising a fluid pump [0140], a compressor, or a combination thereof; and 
a second heat exchanger disposed on the printed circuit board, the second heat exchanger 142 comprising a serpentine pipe and fins, the serpentine pipe being attached to and extending through the fins, the serpentine pipe being fluidly coupled with the first heat exchanger (see Figs. 3-4).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arvelo, Ostergren Ohki and Huang as applied to Claim 13 and further in view of U.S. Pat. No. 5168919 to Berenholz et al. (Berenholz).
Regarding Claim 14, Arvelo, Ostergren, Ohki and Huang teach the system of claim 13 but do not explicitly teach the first heat exchanger includes an internal volume through which fluid is to flow, the internal volume permitting pooling of the fluid in operation.
However, in analogous art, Berenholz teaches a first heat exchanger 20 having a liquid pooling area (between fins 21) where fluid would pool in operation. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Berenholz in order to increase the surface area of heat transfer interface, thereby reducing thermal resistivity, as taught by Berenholz.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Arvelo and Ostergren as applied to Claim 1 and further in view of U.S. Pat. No. 6611431 to Lee et al. (Lee).
Regarding Claim 21, Arvelo and Ostergren teach the apparatus of claim 1 but does not explicitly teach that the wiring substrate is attached to the package substrate, and the thermal management apparatus is spring biased with respect to the package substrate.
However, in analogous art, Lee shows in Fig. 4 a heat sink system 10/12 spring mounted to a PCB 50.  It would have been obvious to the person of ordinary skill at the time of filing to modify Arvelo by including the springs 42 of Lee in order to provide appropriate pressure to the device to be cooled, as taught by Lee in the abstract and throughout.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812